Citation Nr: 0430134	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-11 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residual of burns.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty in the Navy from June 27, 
1974, to July 12, 1974; and in the Army from March to 
November 1975 and from September 1976 to March 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the veteran's petition to 
reopen a claim for service connection for residual of burns.  
The veteran testified before the Board at a hearing in July 
2004.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petitions to reopen has been accomplished.

2.  In May 1988, the RO denied service connection for burn 
scars over the body.  Although notified of the decision in 
June 1988, the veteran did not appeal.

3.  New evidence associated with the claims file since the 
prior final denial in 1988, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

1.  The RO's May 1988 determination is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  Evidence received since the RO's May 1988 denial is not 
new and material, and the veteran's claim for service 
connection for residual of burns is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONA

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the petitions to reopen at this time, as all 
notification and development action needed to render a fair 
decision on these claims has been accomplished.

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Thus, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the petitions to reopen.  

In any event, all notification and development action needed 
to render a fair decision on the petitions to reopen has been 
accomplished.  In a statement of the case from April 2003 and 
supplemental statements of the case from June 2003 and 
February 2004, as well as in letters from April 2002 and 
August 2003, the RO specifically notified the veteran of the 
evidence it was seeking.  In response, the veteran has 
provided detailed evidence in support of his claims.  Through 
these communications, the VA has met the statutory and 
regulatory requirements of notifying a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).    

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claims; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A 
§ 7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall 
take due account of the rule of prejudicial error.").  

In the case now before the Board, some, though not all, of 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal and 
after a substantially complete application was received.  
However, even if there were a lack of full pre-adjudication 
notice in this case, such lack has not, in any way, 
prejudiced the veteran.  As indicated above, the post-initial 
decision correspondence and documents from the RO have 
thoroughly explained what was needed to substantiate the 
claim.  

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran, such error is harmless.  See ATD Corp. v. Lydall, 
Inc.  159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board also notes that there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that there is any additional action 
needed to comply with the duty to assist the veteran.  
Requests for specified service medical records have been 
accomplished and further efforts would be fruitless, as 
evidenced bye negative responses for requests for such 
records from Brook Army Medical Center at Fort Sam Houston 
from April to October 1975; and Moncrief Army Hospital at 
Fort Jackson, South Carolina from May to August 1975 and from 
1976.  As indicated below, the Board has considered all 
evidence added to the record.  Moreover, neither the veteran 
nor his representative has indicated that there is any other 
pertinent evidence to be obtained.  Hence, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim 
on appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on the petition to 
reopen at this juncture.  

II.  Analysis

As noted above, in May 1988 (with notice sent to the veteran 
in June 1988), the RO denied service connection for burn 
scars over the body.  The veteran did not appeal that 
decision in a timely fashion.  Evidence considered at that 
time consisted of the veteran's service medical records, 
arguments, and testimony before the RO at a hearing in 
February 1988.  In its 1988 decision, the RO concluded that 
the service medical records showed no evidence of burn 
injuries in service and noted that a request for certain 
records from an Army hospital had been negative.  The veteran 
did not appeal the denial.  That decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38  C.F.R. 
§§ 20.302, 20.1103.  

The veteran filed a petition to reopen this claim in March 
2002.  Under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

"New" evidence is evidence not previously submitted to 
agency decision makers and "material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  This 
definition of "new and material evidence" applies to 
petitions filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was in May 1988 (with notice 
given in June 1988).  For purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence received since the last final denial of the 
claim for service connection for residuals of burns includes 
recently obtained service medical records, VA medical records 
from the late 1990s onward, a statement from the veteran's 
mother, and the veteran's testimony at a July 2004 hearing 
before the Board.  The veteran continues to contend, as 
before, that he sustained burn injuries all over his body as 
a result of an accident involving hot wax while cleaning 
floors during basic training at Fort Jackson in South 
Carolina.  

VA medical records from 1988 and 1989 refer to icthyosis or 
dry skin, with a rash on a finger and boils in the temporal 
area; the veteran noted that he worked with chemicals.  VA 
medical records from 1999 describe a chronic rash on the 
hands and feet and dry, scaly skin.  In June 2000, the 
veteran was seen by the VA for a history of skin lesions 
mostly in the face and abdomen; examination showed lesions on 
the abdominal wall.  In October 2000, the veteran reported 
that he had injured his right cheek a month earlier and had 
applied for workmen's compensations benefits.  In June 2001, 
he was seen for ongoing hyperpigmented macular lesions that 
were probably from previous acne.  

Recent VA medical records from 2002 refer to burn injuries 
that occurred in 1976, and a diagnosis of evidence skin 
changes consistent with burn injuries, such as dry, 
irregular, and hyperpigmented skin.

The veteran has submitted several certificates, including a 
September 1975 training certificate and a October 1975 
achievement certificate.

The Board finds that some of the additional evidence received 
is not "new" because it is either identical to evidence 
previously considered by the RO in connection with the prior 
final denial in 1988 or is essentially duplicative or 
cumulative of such previously considered evidence.  However, 
some of the additional evidence is new; in particular, 
certain service medical records have been recently obtained.

None of this evidence is "material" for purposes of 
reopening the claim for service connection.  The recently 
obtained service medical records do not refer to any burn 
injury in service.  Indeed, physical examination and medical 
history reports from September 1975 show absolutely no 
abnormalities of the skin or any burn injuries.  Furthermore, 
while there are some references in recent VA medical records 
to a 1976 burn injury, those references are based only on the 
veteran's assertions of his medical history, which the RO 
rejected in its prior final denial in 1988.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  


Recent VA medical records suggest other etiologies for the 
veteran's skin problems, including acne and chemical 
exposure.  In this regard, without the appropriate medical 
training and expertise, the veteran is not competent to offer 
a probative opinion on a medical matter, such as with respect 
to the etiology of a claimed disability.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Where, 
as here, resolution of an issue under consideration turns on 
a medical matter, unsupported lay statement(s), even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Under these circumstances, the requirements to reopen the 
claim for service connection for residual of burns have not 
been met, and the RO's May 1988 denial of service connection 
for that condition remains final.


ORDER

The petition to reopen the claim for service connection for 
residual of burns is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



